Citation Nr: 1221443	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for neuralgic pain of the right lower quadrant (RLQ) and right lower extremity secondary to adhesions and multiple surgical interventions status post appendectomy. 

2.  Entitlement to an increased disability rating in excess of 10 percent for a tender scar status post appendectomy. 

3.  Entitlement to an increased disability rating in excess of 10 percent for depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to April 1980 and from November 1988 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran's neuralgic pain of the RLQ manifests with severe incomplete paralysis of the anterior crural nerve.

2.  At no point did the Veteran's neuralgic pain of the RLQ manifest with complete paralysis of the anterior crural nerve. 

3.  The Veteran's scar of the abdomen covered an area of less than 12 square inches.  

4.  The Veteran's depressive disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), with Global Assessment of Functioning (GAF) scores between 58 and 60.

5.  At no point during the period on appeal did the Veteran's depressive disorder more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for neuralgic pain of the RLQ and right lower extremity secondary to adhesions and multiple surgical interventions status post appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.124a, Diagnostic Code 8526 (2011).

2.  The criteria for an increased disability rating in excess of 10 percent for a tender scar status post appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.118, Diagnostic Code 7804 (2011).

3.  The criteria for an increased disability rating of 30 percent, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through VCAA letters dated April 2007, September 2007, April 2008, and September 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in May 2007, February 2008, and March 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

38 C.F.R. § 3.103(c)(2) (2011) requires that the a decision review officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the personal hearing, the DRO noted the elements of the claims that were lacking to substantiate the claims for higher disability ratings.  The DRO asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher disability ratings.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating - Neuralgic Pain of the RLQ

The Veteran's neuralgic pain of the RLQ is rated under Diagnostic Code 8626 for paralysis of the anterior crural nerve (femoral).  Under that regulation, mild incomplete paralysis of the anterior crural nerve warrants a 10 percent disability rating, moderate incomplete paralysis of the anterior crural nerve warrants a 20 percent disability rating, severe incomplete paralysis of the anterior crural nerve warrants a 30 percent disability rating, and complete paralysis of the quadriceps extensor muscles warrants a 40 percent disability rating.  38 C.F.R. § 4.124a.

The Veteran is currently evaluated at 30 percent disabling.  In order to receive an increased disability rating, the evidence must show complete paralysis of the anterior crural nerve.  The Veteran was afforded a VA examination in May 2007.  At that time, the Veteran had weakness in the right leg and numbness along the scar on his abdomen.  The examiner noted normal gait and station with good hell/toe/tandem walk.  His motor strength, tone, and bulk were normal.  Sensory was decreased to pin prick surrounding the abdominal scar and in the entire right lower extremity.  Temperature sense was also decreased, but vibration sense was normal.  The examiner noted severe chronic pain with exacerbations related to activity.  In an April 2007 treatment record, the Veteran reported only occasional radiation of pain into the lower extremity.  

The Veteran was afforded another VA examination in March 2009.  At that time, the Veteran reported pain in the abdominal scar that radiates down the anterior thigh to the knee.  The pain is intermittent but becoming more frequent.  The examiner noted motor strength of 4-4+/5 in the right lower extremity with give way due to pain.  The Veteran's muscle showed normal tone and bulk.  Sensory was decreased to pin prick from 5 cm above the abdominal scar to below the right knee.  

In the March 2009 hearing before a decision review officer, the Veteran reported intermittent leg attacks where his leg becomes tingly like it is asleep.  He noted numbness throughout the whole leg.  Treatment records show chronic complaints of abdominal and leg pain and numbness.  

The Board finds that the Veteran's symptoms do not constitute complete paralysis of the anterior crural nerve.  The medical and lay testimony show intermittent pain and numbness of the abdomen and right lower extremity.  No evidence indicated that the anterior crural nerve was completely paralyzed.  The Veteran retains use of his leg and is able to walk and maintain physical employment.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 30 percent for the Veteran's neuralgic pain of the RLQ.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating - Scars

The Veteran's scar status post appendectomy is rated under Diagnostic Code 7804 for superficial painful scars.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.

The Veteran is currently rated under Diagnostic Code 7804 at 10 percent for unstable or painful scars.  Under the applicable (earlier) regulations, to receive a disability rating in excess of 10 percent for scars of the abdomen, the scar must be deep, cause limitation of motion, and cover an area exceeding 12 square inches.  38 C.F.R. §§ 4.118, Diagnostic Code 7801, 7804 (2007).

In May 2007, a VA examiner noted a 10 by 1 inch scar on the right lower quadrant of his abdomen.  In March 2009, the examiner noted a well-healed 25 by 2.5 cm scar on the right lower quadrant of his abdomen.  The examiner noted no loss of motion due to the scar.  

The evidence does not show scars covering more than 12 square inches.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent for tender scars status post appendectomy.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Increased Rating - Depressive Disorder

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides: 

A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's depressive disorder is rated at 10 percent disabling.  To receive a higher disability rating, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

During the February 2008 VA examination, the Veteran reported feeling depressed on an off, but not all the time.  The examiner noted mild symptoms.  The Veteran reported that he never missed a day of work due to his depression, but rather missed due to his pain and physical condition.  The examiner determined that the Veteran's depression had no significant effect on his ability to work.  The Veteran does not socialize often.  The examiner found no anxiety symptoms.  The Veteran is capable of independent living.  He gets along with his wife and goes to church occasionally.  He likes to fish a few days per month, although he noted in the March 2009 hearing that his pain makes this difficult.  The examiner noted no impairment of thought process or inappropriate behaviors beyond irritation at the interview.  The examiner diagnosed depressive disorder and provided a GAF of 60 from his depression.  The examiner noted that the Veteran's symptoms appear to cause mild social dysfunction and mild industrial dysfunction.  

During the March 2009 hearing, the Veteran testified that he experienced mild memory loss regarding names of people.  He also noted a lack of any social interactions with only one or two close relationships.  

The Veteran was afforded another psychiatric examination in March 2009.  At that time, the examiner noted that the Veteran struggles with low mood.  The Veteran reported that he has trouble falling asleep and staying asleep.  The Veteran reported difficulty concentrating and passive suicidal ideation at times.  He noted a loss of about four hours of work per eight hour work day due to depressive symptoms.  The examiner described the symptoms as moderate.  The examiner noted that the Veteran's symptoms, including depression, difficulty with concentration, and irritability, have caused impairment in social and industrial functioning.  The examiner diagnosed dysthymic disorder and assigned a GAF of 58.  The examiner noted that the Veteran struggled with depression.  He noted difficulty falling asleep, low energy, difficulty concentrating, and passive suicidal ideations at times.  The examiner noted moderate impairment in industrial and social functioning.  

Treatment records show complaints of depression and irritability due to pain.  The Veteran's GAF scores were consistently noted at 60 in VA treatment records.   

The Board finds that a 30 percent disability rating is warranted for the Veteran's psychiatric symptoms.  The Veteran's symptoms were described as moderate during the March 2009 examination.  Additionally, the Veteran's GAF scores remained between 51 and 60, which represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A 10 percent rating is only warranted for mild symptoms.  The evidence showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The Veteran exhibited depressed mood, chronic sleep impairment, and mild memory loss.  Based on these findings, the Veteran's depressive disorder meets the criteria for a 30 percent disability rating. 

To receive a disability rating in excess of 30 percent, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent.  The evidence does not show a flattened affect at any time.  The Veteran's speech was at no point described as circumstantial, circumlocutory, or stereotyped.  The Veteran did not experience any anxiety symptoms, such as panic attacks.  The Veteran exhibited no difficulty understanding complex commands.  The Veteran's memory impairment was mild and did not affect his short- and long- term memory.  The examiners noted no impaired judgment.  

The examiner did find depression and irritability; however these symptoms are addressed under the depressed mood criteria set forth in the 30 percent disability rating.  Additionally, the Veteran showed slightly impaired abstract thinking during the March 2009 VA examination and he has some difficulty in establishing and maintaining effective work and social relationships.  The Board notes however that these two symptoms are not severe enough to warrant an increased disability rating solely on those complaints.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his disability.  These include, but are not limited to difficulty sleeping and difficulty concentrating.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood and chronic sleep impairment.  See Mauerhan, 16 Vet. App. 436 .

The Veteran's GAF scores are also consistent with a 30 percent rating.  Generally, the Veteran's GAF scores ranged from 58 to 60.  GAF scores in the range from 51 to 60 generally indicate moderate symptoms or a moderate impairment in social, occupational, or school functioning.  The Board finds that the Veteran's GAF scores are consistent with his current 30 percent disability rating.

For these reasons, the Board finds that the criteria for a disability rating in excess of 30 percent for depressive disorder have not been met or approximated.  38 C.F.R. § 4.130.




Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's neuralgic pain of the RLQ and tender scars are pain, tenderness, and numbness, which are included in the schedular rating criteria.  The primary symptoms of the Veteran's psychiatric disability are difficulty sleeping, depressed mood, irritability, mild memory loss, and social isolation.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.






ORDER

Entitlement to an increased disability rating in excess of 30 percent for neuralgic pain of the RLQ and right lower extremity secondary to adhesions and multiple surgical interventions status post appendectomy is denied. 

Entitlement to an increased disability rating in excess of 10 percent for a tender scar status post appendectomy is denied. 

Entitlement to an increased disability rating of 30 percent for depressive disorder is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


